 1   FAEGRE BAKER DANIELS LLP
     TARIFA B. LADDON (Pro Hac Vice)
 2   tarifa.laddon@faegrebd.com
     THEODORE O’REILLY (Pro Hac Vice)
 3   theodore.oreilly@faegrebd.com
 4   11766 Wilshire Boulevard, Suite 750
     Los Angeles, CA 90025
 5   Telephone: (310) 500-2090
     Facsimile: (310) 500-2091
 6   Attorneys for Defendants
 7   Biomet, Inc.; Biomet Orthopedics, LLC; and
     Biomet U.S. Reconstruction, LLC
 8   JAMES MORRIS LAW FIRM
 9   JAMES A. MORRIS, JR. (Pro Hac Vice)
     jmorris@jamlawyers.com
10   4111 W. Alameda Ave., Suite 611
     Burbank, CA 91505-4164
11   Telephone: (747)283-1144
     Facsimile: (747283-1143
12   Attorneys for Plaintiff
13   Mitchell Gonzalez

14   [Additional attorneys listed on following page.]

15                             UNITED STATES DISTRICT COURT
16                              FOR THE DISTRICT OF NEVADA
17   MITCHELL GONZALEZ,                                 Case No. 2:18-cv-01744-GMN-EJY
18
                          Plaintiff,                    Honorable Gloria M. Navarro
19   v.                                                 Honorable Elayna J. Youchah.

20                                                      STIPULATION TO AMEND
     BIOMET, INC.; BIOMET ORTHOPEDICS,                  SCHEDULING ORDER
21   LLC; and BIOMET U.S.                               (First Request)
     RECONSTRUCTION, LLC,
22
                          Defendants.                   Amended Complaint: February 7,
23                                                      2014
24                                                      Case Transferred: September 10, 2018
25
26
27
28

                                                  1
 1   ALVERSON TAYLOR & SANDERS
     LEANN SANDERS (Nevada Bar No. 390)
 2   lsanders@alversontaylor.com
     6605 Grand Montecito Pkwy, Suite 200
 3   Las Vegas, NV 89149
     Telephone: (702) 384-7000
 4   Facsimile: (702) 385-7000
 5   Attorneys for Defendants
     Biomet, Inc.; Biomet Orthopedics, LLC; and
 6   Biomet U.S. Reconstruction, LLC
 7   WETHERALL GROUP, LTD.
     Peter C. Wetherall
 8   pwetherall@wetherallgroup.com
     9345 W. Sunset Road, Suite 100
 9   Las Vegas, NV 89148
     Telephone: (702) 838-8500
10   Facsimile: (702) 837-5081
11   Attorneys for Plaintiff
     Mitchell Gonzalez
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
 1          Plaintiff Mitchell Gonzalez (“Plaintiff”), together with Defendants Biomet Inc.;
 2   Biomet Orthopedics, LLC; Biomet U.S. Reconstruction, LLC; and Biomet Manufacturing,
 3   LLC (collectively, “Biomet,” and together with Plaintiff, the “Parties”), by and through their
 4   respective undersigned counsel, respectfully move the Court for an extension of fact and
 5   expert discovery deadlines to enable the Parties time to complete complex pretrial efforts
 6   and efficiently explore options for resolving this case. In support of their stipulation, the
 7   Parties state as follows:
 8          1.     This case involves a variety of product liability claims against Biomet due to
 9   Plaintiff’s use of the Biomet M2a Metal-on-Metal Hip Replacement System.
10          2.     This case was consolidated into the United States District Court for the
11   Northern District of Indiana in the South Bend Division, where Judge Robert L. Miller, Jr.
12   presides over In Re: Biomet M2a Magnum Hip Implant Products Liability Litigation (MDL
13   2391), cause number: 3:12-MD-2391 (“Biomet M2a Magnum MDL”). Judge Miller
14   transferred this case to this Court on September 10, 2018. See Dkt. 192.
15          3.     After remand, this Court issued a Scheduling Order on July 15, 2019, setting a
16   fact discovery deadline of December 13, 2019 and an expert discovery deadline of March
17   20, 2020, among other pretrial dates. Dkt. No. 215.
18          4.     Since remand, Biomet has actively completed discovery efforts. However, as
19   detailed below, additional time is needed to complete fact and expert discovery due to the
20   complexity of this litigation.
21          5.     Biomet has subpoenaed Plaintiff’s medical records from 15 medical
22   providers. Thus far, Biomet has collected 1,757 pages of records but is still in the process
23   of completing case-specific record collection from Plaintiff’s remaining treating physicians.
24          6.     Biomet requires the medical records from Plaintiff’s treating physicians and
25   facilities in order to identify additional treaters, depose treating physicians and prepare
26   expert witnesses. This task has been laborious due to the large number of physicians and
27   medical departments being contacted.
28

                                                    3
 1          7.       On November 8, 2019, Biomet served written discovery requests on Plaintiff,
 2   and Plaintiff’s responses are due December 11, 2019.
 3          8.       Also, Biomet will seek access to Plaintiff’s explanted hip device at issue in
 4   this case. The Parties must reach an agreement as to the protocol for shipping, handling,
 5   and inspection of the explant device. Once Biomet is in possession of the device, its experts
 6   will conduct an inspection that will take approximately six weeks to complete. Biomet’s
 7   inspection must be done in order to complete expert disclosures.
 8          9.       The Parties believe that additional time to complete the above-described fact
 9   and expert discovery would benefit both sides and result in judicial efficiency.
10          10.      This request does not affect a trial date, as one has not yet been set.
11          11.      This is the Parties’ first request for an extension of pretrial deadlines.
12          12.      This request is not made for the purpose of delay.
13          IT IS HEREBY STIPULATED AND REQUESTED, by and between the Parties
14   and their respective counsel, that discovery and motion deadlines be extended as specified
15   in this stipulation as follows:
16                • Last date to complete case-specific fact discovery from December 13, 2019 to
                    April 10, 2020.
17
18                • Last date for Plaintiff to disclose experts for case-specific experts from
                    January 17, 2020 to June 19, 2020.
19
20                • Last date for Defendants to disclose experts for case-specific experts from
                    February 14, 2020 to July 10, 2020.
21
22                • Last date to disclose rebuttal experts from March 6, 2020 to August 7, 2020.

23                • Last date to complete case-specific expert discovery from March 20, 2020 to
                    August 21, 2020.
24
25                • Last date to file dispositive motions from April 30, 2020 to September 30,
                    2020.
26
27                • Last date to file joint pretrial order from June 2, 2020 to November 2, 2020,
                    unless dispositive motions are filed.
28

                                                       4
 1
     Dated: November 15, 2019   JAMES MORRIS LAW FIRM
 2
 3
                                By:
 4                                    JAMES A. MORRIS, JR.
 5
 6   Dated: November 15, 2019   FAEGRE BAKER DANIELS LLP
 7
 8
 9                              By: /s/ Theodore O’Reilly
                                   TARIFA B. LADDON
10                                 THEODORE O’REILLY
11
12                                IT IS SO ORDERED:
13
14
15                                    UNITED STATES MAGISTRATE JUDGE

16                                    DATED: November 18, 2019
17
18
19
20
21
22
23
24
25
26
27
28

                                       5
